DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 11/14/19 has been considered.
3.	The drawings are objected to because Figure 6 uses the same reference numbers 502-510 as used in Figure 5, but represent different functions.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The disclosure is objected to because of the following informalities:
.  
Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims refer back to “system of claim 10” or “system of claim 19”; however, there is no previous system claim 10 or system claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is believed applicant intended to recite method claim 10 and medium claim 9, respectively, and will be interpreted as such for further examination on the merits.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claims 1, 10 and 19, the claims each recite the limitation of identifying interactive content from a library of interactive content; however, the claims are unclear as to the basis used to identify the content and/or the manner in which it is identified.  It does not appear that the sensor data is used since it is used to predict actions of the autonomous vehicle and adjust the content after it has been identified.
B.	All claims depending from a rejected claim are also rejected for the same reasons.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-17, 19 and 20, as best interpreted given the deficiencies noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rober et al. (US 2018/0089900).
A.	As per claim 1, Rober discloses:
A system (Fig. 6) comprising: 
one or more processors (610), [0054] ; and 
memory storing instructions [0054] that, when executed by the one or more processors, cause the system to perform: 
obtaining autonomous vehicle sensor data of an autonomous vehicle [0030, 0036];
 predicting one or more autonomous vehicle actions of the autonomous vehicle based on the autonomous vehicle sensor data [0067- vehicle action(s) anticipated (predicted)]; 
identifying interactive content from a library of interactive content [0037- passengers may select different experiences to coordinate with vehicle movements], [0099- online store];
 adjusting the interactive content based on the predicted one or more autonomous vehicle actions [0036- synchronize content with vehicle motion]; and 
presenting the adjusted interactive content within the autonomous vehicle [0045, 0046- content projected on windows of vehicle].
B.	As per claim 2, as above whereby actions of the autonomous vehicle may include steering, accelerating and/or braking [0036, 0058].

D.	As per claim 4, as above whereby as the vehicle turns, the content presented appears to turn or rotate [0037].
E.	As per claims 5-8, as above whereby the content may be projected by a projector [0045] within the vehicle onto the interior surface of the vehicle’s windows, including the windshield which inherently has a curvature [0035, 0046].
F.	As per claims 10-17, as noted above for claims 1-8 whereby the processor(s) perform the method steps claimed.
G.	As per claims 19 and 20, as above for claims 1 and 4 whereby the processor(s) execute instructions stored on one or more memory devices [0054] to perform the functions claimed.
9.	Claims 9 and 18 are distinguishable over the prior art.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661